Citation Nr: 0020904	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for diabetes mellitus with 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1952 to May 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for diabetes mellitus with peripheral 
neuropathy.  In January 1996, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In October 1998, the Board requested an opinion 
from a VA medical expert (VHA) in gastroenterology.  In 
January 1999, the requested VHA opinion was incorporated into 
the record.  In February 1999, the accredited representative 
was provided with a copy of the VHA opinion and informed of 
the veteran's right to submit additional evidence and/or 
argument in support of his claim.  In February 1999, the 
national accredited representative submitted additional 
argument.  In May 1999, the Board denied compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for diabetes 
mellitus with peripheral neuropathy.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 1999, the Parties' 
submitted a Joint Motion for Remand.  In December 1999, the 
Court granted the parties' Joint Motion for Remand; vacated 
the Board's May 1999 decision; and remanded the veteran's 
appeal to the RO.  The veteran is currently represented in 
the instant appeal by Mark R. Lippman, Attorney.  


REMAND

In December 1999, the Court granted the parties' December 
1999 Joint Motion for Remand.  The Joint Motion directs that 
the Board should obtain all clinical documentation associated 
with the veteran's treatment at the Alexandria, Louisiana, VA 
Medical Center in 1989.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran at the 
Alexandria, Louisiana, VA Medical Center 
in 1989 be forwarded for incorporation 
into the record.  

2.  The RO shall comply with every 
element of the parties' December 1999 
Joint Motion for Remand.  

3.  The RO must issue a supplemental 
statement of the case to the veteran and 
his attorney even if no additional 
evidence has been submitted.  The 
document would serve to inform the 
veteran of the absence of the claimed 
evidence.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This would 
include submitting proof of the allegation that he was told 
by VA examiners that the gastric surgery had caused his 
diabetes.

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to comply with 
the Court's order and to allow for additional development of 
the 


record.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


